DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 08/12/2020. In virtue of this communication, claims 1 - 19 are pending in this application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "114" in par. 0031, “124” in par. 0033 and "126" elsewhere have all been used to designate “first parasitic element”; "118" in par. 0031, “128” in par. 0033 and "130" elsewhere have all been used to designate “second parasitic element”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the transmitted signal".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 9, 12, 14, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20060172711 (King).
Regarding claims 1 and 9, King teaches “A method for controlling operation of a multi-mode antenna configurable in a plurality of modes, each mode associated with a different radiation pattern or polarization (paragraph 0046: FIG. 3 illustrates an access point 300 including a directable antenna 302b. Paragraph 0047: access point controller 304 is able to steer directable antenna 302b to a direction providing improved line-of-sight or reflected signal strength. Each of these directions correspond to “modes” of instant claim “each mode associated with a different radiation pattern” represented by respective direction), the method comprising:
receiving, at the multi-mode antenna, a first radio frequency (RF) signal (paragraphs 0065 – 0066: At step 606, the directable antenna is directed to a starting direction for probing for the client location. At a step 608, a tracking message is transmitted to the client seeking an acknowledgement from the selected client. At a decision step 610, it is determined if an acknowledgment has been received from the client (“receiving, at the multi-mode antenna, a first radio frequency (RF) signal”). Paragraph 0064: transmission and reception is performed using the same antenna, therefore, directional antenna 302b (“the multi-mode antenna”). Indeed, subsequent evaluation of RSSI of the acknowledgment serves to determine the best antenna direction);
obtaining, by one or more control devices, data indicative of a receive signal channel quality indicator (CQI) for the first RF signal (paragraph 0066: if it is determined at decision step 610 that an acknowledgment has been received from the client, at step 614, the RSSI (“CQI”) for the acknowledgement received from the client is recorded.);
configuring, by the one or more control devices, the multi-mode antenna for transmitting a second RF signal in a selected mode of the plurality of modes based, at least in part, on the data indicative of the receive signal CQI; and transmitting, by the multi-mode antenna, the second RF signal while the multi-mode antenna is configured in the selected mode (paragraph 0066: at a step 618, the antenna direction for which the best RSSI was recorded is determined. At step 620, the best client direction determined at step 618 is stored in the association table with the client identifier such that in the association table. As a result, when a communication is to be initiated with a client that could benefit from the increased communication rate made available by directing the directable antenna to the client, the access point controller can access the association table to know to which direction to steer the directable antenna. Paragraph 0076: At 716, transmission service 706 consults the association table and the sets directable antenna 708 to the sector previously determined to be best suited for the client to whom the message is directed (“configuring, by the one or more control devices, the multi-mode antenna for transmitting a second RF signal in a selected mode”). With the directable antenna directed to the appropriate sector, transmission service 706 passes the packet to the baseband modem/transceiver 710 at 718. Baseband modem/transceiver 710 assembles the packet and transmits the packet at 720 (“transmitting, by the multi-mode antenna, the second RF signal”).).”
Regarding claim 15, King teaches “An altitude changing object (this does not have to be given any patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951). Additionally, this appears to be merely a statement of intended use or environment in which the device is used and thus this recitation has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).)…”
The rest of the claim is rejected because of the same reasons as set forth in the rejection of claim 1 because of similarity of limitations.
Regarding claims 5, 12 and 18, King teaches “wherein transmitting the second RF signal while the multi-mode antenna is configured in the selected mode comprises transmitting the transmit signal over a communications network to one or more remote devices (paragraphs 0005, 0007, 0054 and 0079: usage in (IEEE) 802.11 specifications which includes multiple terminals, as shown in FIG 1B, C and 2).”
Regarding claims 7 and 14, King teaches “wherein the communications network comprises an 802.11 network (paragraphs 0005, 0007, 0054 and 0079: usage in (IEEE) 802.11 networks).”
Regarding claim 17, King teaches “wherein the data indicative of the receive signal CQI comprises data indicative of at least one of a received signal strength indicator (RSSI) (paragraph 0066: if it is determined at decision step 610 that an acknowledgment has been received from the client, at step 614, the RSSI for the acknowledgement received from the client is recorded.), signal-to-noise ratio (SNR) and signal-to-interference-plus-noise ratio (SINR).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060172711 (King).
Regarding claims 6, 13 and 19, King does not teach “wherein the communications network comprises a cellular network.”
King in paragraphs 0005, 0007, 0054 and 0079 teaches usage of the system in (IEEE) 802.11 which includes multiple terminals, as shown in FIG 1B, C and 2. King, however, teaches in paragraph 0004 that the access point may be connected to a broadband Internet or other WAN interface.
In cellular networks, base stations or eNodes are similar in functionality to the access points in 802.11 networks by providing access to plurality of terminals.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the principles disclosed by King in cellular networks. Doing so would have expanded the usage of the method to other well-known and widely used type of networks, such as cellular networks and provided similar benefits for those networks as those disclosed for 802.11.
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20060172711 (King) as may be evidenced by US 20140208371 (Mori).
Regarding claim 8, King does not teach “wherein the multi-mode antenna is onboard an altitude-changing object.”
However, installing access points within the aircraft, which are known to be “an altitude-changing object”, is well-known in the art as may be evidenced at least by Mori, paragraph 0076.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by King access point with directional antenna onboard of an aircraft, as is well-known in the art. Doing so would have expanded the usage of the method to mobile platforms, such as aircraft.

Claims 2 – 4, 10, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060172711 (King) as applied to claims 1, 9 and 15 above, and further in view of US 20100220614 (Seong).
Regarding claims 2, 10 and 16, King does not teach “wherein configuring the multi-mode antenna in a selected mode of the plurality of modes based, at least in part, on the data indicative of the receive signal CQI further comprises:
estimating, by the one or more control devices, a transmit signal CQI for the second RF signal based, at least in part, on the data indicative of the receive signal CQI for the first RF signal; and
determining, by the one or more control devices, the selected mode of the plurality of modes based, at least in part, on the transmit signal CQI.”
Seong teaches in paragraph 0005 that in the TDD system, uplink channel and downlink channel are reciprocal because, at a specific time-frequency, the downlink channel and the uplink channel are identical. A receiver sends a sounding signal to a transmitter through the uplink channel. The transmitter estimates channel quality of the downlink channel and the uplink channel from the sounding signal. The transmitter performs downlink transmission base on the estimated channel quality of the downlink channel.
In other words, Seong teaches determination of channel quality of the downlink channel based on the channel quality of the uplink channel and also usage of the determined downlink channel quality to adjust transmissions in the downlink.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application, at least for reciprocal channels, to utilize uplink channel quality information (which would be in the system of King “the data indicative of the receive signal CQI for the first RF signal”) to derive the downlink channel quality information (“estimating, by the one or more control devices, a transmit signal CQI for the second RF signal”). Doing so would have provided additional information regarding estimate of the channel quality at the receiver, which would be client devices in the system of King. For example, it may be possible to estimate RSSI at the client devices which would provide indication on how strong the signal is.
Further, based on Seong’s suggestion of basing downlink transmissions on the estimated downlink channel quality information (which in itself is based on the uplink channel quality information for reciprocal channels) and recalling that King performs selection of antenna direction based on the received RSSI, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to further base selection of the antenna direction in the system of King on the estimated downlink channel quality information (“based, at least in part, on the transmit signal CQI”). Doing so would have provided more intuitive selection of the antenna direction based on the estimated RSSI at the client device, rather than on RSSI at the transmitter.
Regarding claims 3 and 11, King teaches “wherein the data indicative of the receive signal CQI comprises data indicative of at least one of a received signal strength indicator (RSSI) (King, paragraph 0066: if it is determined at decision step 610 that an acknowledgment has been received from the client, at step 614, the RSSI for the acknowledgement received from the client is recorded.), signal-to-noise radio (SNR) and signal-to-interference-plus-noise ratio (SINR).”
Regarding claim 4, King in combination with Seong teaches or fairly suggests “wherein the transmit signal CQI comprises at least one of a received signal strength indicator (RSSI) (indeed, King teaches usage of RSSI of the received signal as channel quality information of the uplink channel. Seong teaches determination of channel quality of the downlink channel based on the channel quality of the uplink channel for the reciprocal channels (see explanation in the rejection of claim 2 above). Therefore, since no information regarding usage of noise or interference to determine the channel quality information is given by King, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize RSSI as the measure of downlink channel quality information (“transmit signal CQI”) to be derived from the uplink channel quality information (“receive signal CQI”) as the most straightforward parameter. Indeed, since the received signal RSSI is determined, and the transmission power at the client device is either known or would have been easy to obtain (for example, by simply transmitting this value to the access point from the client devices), the path loss can be calculated using these two values. Further, since the transmission power of the access point is also known, the RSSI at the client device (“transmit signal CQI”) would be easy to calculate using the transmission power of the access point and the path loss), signal-to-noise radio (SNR) and signal-to-interference-plus-noise ratio (SINR).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648